                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT
                                 :
JUAN ALBERTO RIVERA-CRUZ,        :
     Plaintiff,                  :
                                 :
v.                               :    CASE NO. 3:16-cv-2060(RNC)
                                 :
NANCY A. BERRYHILL,              :
ACTING COMMISSIONER OF SOCIAL    :
SECURITY,                        :
     Defendant.                  :
                                 :

                         RULING AND ORDER

     Plaintiff brings this action against the Commissioner of

Social Security pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3),

challenging the denial of his applications for Title II

disability insurance benefits (“DIB”) and Title XVI supplemental

security income (“SSI”) benefits.1   Plaintiff moves for an order

reversing the decision and remanding for payment of benefits.


     1
       Under the Social Security Act, the “Commissioner of Social
Security is directed to make findings of fact, and decisions as
to the rights of any individual applying for a payment under [the
Act].” 42 U.S.C. §§ 405(b)(1), 1383(c)(1)(A). The
Commissioner’s authority to make such findings and decisions is
delegated to administrative law judges (“ALJs”). See 20 C.F.R.
§§ 404.929, 416.1429. Claimants can in turn appeal an ALJ’s
decision to the Social Security Appeals Council. See id. §§
404.967, 416.1467. If the Appeals Council declines review or
affirms the ALJ opinion, the claimant may appeal to the United
States district court. 42 U.S.C § 405(g); see also id. §
1383(c)(3). Section 205(g) of the Social Security Act provides
that “[t]he court shall have power to enter, upon the pleadings
and transcript of the record, a judgment affirming, modifying, or
reversing the decision of the Commissioner of Social Security,
with or without remanding the cause for a rehearing.” Id. §
405(g); see also id. § 1383(c)(3).

                                1
The Commissioner moves for an order affirming the denial of

benefits.   Because the ALJ did not provide an adequate statement

of reasons for the weight he gave to the opinions of the

plaintiff’s treating physicians, as he was obliged to do by the

treating physician rule, the case must be remanded.   On the

remand, the ALJ will have an opportunity to reconsider the weight

to be given the medical opinions and provide a detailed statement

of reasons.   In addition, it will be necessary for the ALJ to

revisit the issue of the plaintiff’s credibility in light of the

ALJ’s reassessment of the weight to be given the medical opinions

under the treating physician rule.

I. Background

     Plaintiff first applied to the Social Security

Administration (“SSA”) for DIB on June 8, 2009, and for SSI on

April 22, 2010.   The SSA determined that plaintiff was disabled

under both programs for a closed period from May 20, 2008 to

December 6, 2010, but that he had medical improvement as of

December 7, 2010, which ended his disability.   Plaintiff

reapplied for SSI on December 11, 2012 and for DIB the next day,

alleging a disability onset date of September 16, 2011.

Plaintiff met the insured status requirements of the Social

Security Act through March 31, 2016.2   A disability adjudicator


     2
       In order to be entitled to DIB, a claimant must “have
enough social security earnings to be insured for disability, as
described in § 404.130.” 20 C.F.R. § 404.315(a)(1).

                                 2
denied plaintiff’s applications on February 5, 2013, and upon

reconsideration on May 16, 2013.

     On May 12, 2015, plaintiff appeared with counsel and a

Spanish-language interpreter for a hearing before an ALJ.      On

June 11, 2015, the ALJ issued a decision denying benefits.      The

Appeals Council denied plaintiff’s request for review on October

18, 2016.   This appeal followed.

     Plaintiff was 38 years old on the alleged disability onset

date.   He has a ninth or tenth grade education and speaks

Spanish; he is not able to communicate in English.    Plaintiff

previously worked as a janitor and car mechanic.

     Before the alleged disability onset date of September 16,

2011, plaintiff had a history of medical impairments.    He

experienced problems with both wrists in 2008, leading to

surgical procedures on his right wrist that year and on his left

wrist in 2010.   He had a history of some disc degeneration at L5-

S1, lower back pain with radiation into his lower extremities,

and Achilles bursitis or tendinitis.    Additionally, he had

diagnoses of asthma, obesity, a shoulder impairment, high

cholesterol, and diabetes mellitus.

     A December 2011 examination showed that plaintiff had

acquired cavovarus feet.   In 2012, he underwent surgery for his

right elbow, and in 2013 he underwent a shortening osteotomy of

the right forearm.   He received prescriptions for a back brace


                                    3
and cane in 2013 at his request, though he eventually stopped

using the cane due to wrist pain.     That same year, he was

diagnosed with insertional Achilles tendinitis and post-

trauamatic arthritis of the right wrist.     X-rays of his left

elbow in 2013 were negative, but X-rays of his feet and ankles in

2013 and 2014 showed calcaneal enthesophytes.     In 2014, he

underwent a tendon sheath release surgery for stenosing

tenosynovitis of his left index finger.     Later that year, a cyst

was excised from his right little finger.     Also in 2014, he

visited the emergency room complaining of lumbar pain and was

diagnosed with lumbar strain.    Physical examinations throughout

the period in question showed ongoing back pain, including

posterior spinal tenderness and paravertebral muscle spasm.

Plaintiff’s primary care doctor noted a diagnosis of depression

in 2013, 2014, and 2015.

II. Legal Standard

     “A district court reviewing a final . . . decision [of the

Commissioner] pursuant to . . . 42 U.S.C. § 405(g), is performing

an appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   Accordingly, the court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a

denial of disability benefits.   See id.; Wagner v. Sec’y of

Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).       Rather,

the court’s function is to ascertain (1) whether the Commissioner


                                  4
applied the correct legal principles in reaching her conclusion

and (2) whether the decision is supported by substantial

evidence.    Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).

The “deferential” “substantial evidence” standard of review does

not apply to conclusions of law.       Townley v. Heckler, 748 F.2d

109, 112 (2d Cir. 1984).    Absent legal error, however, this court

may not set aside the decision of the Commissioner if it is

supported by substantial evidence.       Berry v. Schweiker, 675 F.2d

464, 467 (2d Cir. 1982).    “The findings of the Commissioner of

Social Security as to any fact, if supported by substantial

evidence, [are] conclusive . . . .”       42 U.S.C. § 405(g).   If the

Commissioner’s decision is supported by substantial evidence, it

will be sustained, even if there may also be substantial evidence

to support the plaintiff’s position.       Schauer v. Schweiker, 675

F.2d 55, 57 (2d Cir. 1982).    Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”    Williams v. Bowen, 859 F.2d 255, 258

(2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)).    Substantial evidence must be “more than a mere

scintilla or a touch of proof here and there in the record.”       Id.

III. Discussion

     The Social Security Act establishes that benefits are

payable to individuals who have a disability.       42 U.S.C. §§

423(a)(1), 1381a.    A “disability” is an “inability to engage in


                                   5
any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.”   Id. §

423(d)(1)(A); see also id. § 1382c(a)(3)(A).   There are five

steps in a disability determination: (1) the Commissioner

considers whether the claimant is currently engaged in

substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe medically

determinable physical or mental impairment” which limits his

mental or physical ability to do basic work activities; (3) if

so, the Commissioner asks whether, based solely on the medical

evidence, the claimant has an impairment which “meets or equals”

an impairment listed in Appendix 1 of the regulations.    If so,

and the impairment meets the duration requirements, the

Commissioner will consider the claimant disabled, without

considering other factors; (4) if not, the Commissioner then asks

whether, despite the claimant’s severe impairment, he has the

“residual functional capacity” (“RFC”) to perform his past work;

and (5) if the claimant cannot perform his past work, the

Commissioner then determines whether there is other work in the

national economy which the claimant can perform.3   20 C.F.R. §§


     3
       The determination of whether such work exists in the
national economy is made without regard to “whether such work
exists in the immediate area in which [the claimant] lives, or

                                6
404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v).   The claimant bears

the burden of proof at the first four steps, while the burden

shifts to the Commissioner at the last step.   McIntyre v. Colvin,

758 F.3d 146, 150 (2d Cir. 2014) (citing Brault v. Soc. Sec.

Admin., Comm’r, 683 F.3d 443, 445 (2d Cir. 2012); Burgess v.

Astrue, 537 F.3d 117, 128 (2d Cir. 2008)).

     In this case, the issues presented by the parties are (1)

whether the ALJ correctly determined that plaintiff’s depressive

disorder was non-severe and did not meet or equal the severity of

a listed impairment under 20 C.F.R. Part 404, Subpart P, Appendix

1; and (2) whether substantial evidence supports the ALJ’s

determination that plaintiff’s RFC was for a limited range of

unskilled sedentary work.   Regarding plaintiff’s RFC, plaintiff

challenges (a) whether the ALJ properly found that reports from a

treating physician, Syed Naqvi, M.D., and treating surgeon,

Duffield Ashmead, M.D., were “not entitled to significant

probative weight”; and (b) whether the ALJ properly found that

plaintiff’s statements concerning the intensity, persistence, and

limiting effects of his symptoms were   “not entirely credible.”

     After careful review of the record, I agree with the

Commissioner that the ALJ relied on substantial evidence in

determining that plaintiff’s depressive disorder was non-severe.


whether a specific job vacancy exists for him, or whether he
would be hired if he applied for work.” 42 U.S.C. §§
423(d)(2)(A), 1382c(a)(3)(B).

                                 7
However, because the ALJ did not comply with the requirements of

the treating physician rule, the case must be remanded.    Because

the weight to be given the medical opinions bears on the

plaintiff’s credibility, the ALJ must also revisit the

credibility issue.

     A. Depressive Disorder

     At step two of his analysis, the ALJ found that plaintiff

had a medically determinable depressive disorder that was non-

severe because it did not “cause more than minimal limitation in

[plaintiff’s] ability to perform basic mental work activities.”

R. at 15.   At step three, the ALJ also found that none of

plaintiff’s impairments, including his depressive disorder, met

or medically equaled the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Plaintiff contends that the ALJ’s determinations were not

supported by substantial evidence.   The Commissioner responds

that the ALJ’s reasoning was supported by substantial evidence.4


     4
       The Commissioner also argues that even if the ALJ should
have found that plaintiff’s depressive disorder was a severe
impairment at step two of the analysis, that would constitute
harmless error since the ALJ found that plaintiff had other
severe impairments and thus continued the sequential analysis to
the remaining steps. In support of this argument, the
Commissioner cites Reices-Colon v. Astrue, 523 F. App’x 796, 798
(2d Cir. 2013). However, Reices-Colon may require that the ALJ
explicitly consider the depressive disorder at steps four and
five in order to render such an error harmless. E.g., Hernandez
v. Berryhill, No. 3:17-CV-368 (SRU), 2018 WL 1532609, at *11 (D.
Conn. Mar. 29, 2018); see also Parker-Grose v. Astrue, 462 F.
App’x 16, 18 (2d Cir. 2012). But see Hall v. Colvin, No.

                                 8
     Once the ALJ found that plaintiff had a medically

determinable mental impairment in the form of a depressive

disorder, he next had to consider “four broad functional areas in

which [the ALJ would] rate the degree of [plaintiff’s] functional

limitation: Activities of daily living; social functioning;

concentration, persistence, or pace; and episodes of

decompensation.”   20 C.F.R. § 404.1520a(c)(3) (2015).5   If the

plaintiff’s degree of limitation in the first three areas was

“none or mild,” and in the fourth area was “none,” it would be

proper to find that his impairment was not severe, “unless the

evidence otherwise indicate[d] that there [was] more than a

minimal limitation in [plaintiff’s] ability to do basic work

activities.”   Id. § 404.1520a(d)(1) (emphasis added).

     In this case, the ALJ considered the “four broad functional

areas” and concluded that plaintiff’s degree of limitation was

“none” in all four.   Accordingly, 20 C.F.R. § 404.1520a(d)(1)

would direct a finding that the impairment was not severe unless



7:12–cv–1733 (GLS), 2014 WL 411543, at *2 (N.D.N.Y. Feb. 3,
2014). This court need not determine the proper interpretation
of Reices-Colon because the ALJ’s reasoning was supported by
substantial evidence.
     5
       “The Court applies the Regulations in effect at the time
of the ALJ’s decision.” Graham v. Comm’r of Soc. Sec., No. 16-
CV-142 (LDH), 2017 WL 1232493, at *3 n.2 (E.D.N.Y Mar. 31, 2017)
(citing Revised Medical Criteria for Evaluating Mental Disorders,
81 Fed. Reg. 66138-01, 66138 n.1 (Sept. 26, 2016)). Therefore,
the court applies the steps required by the regulations in place
on June 11, 2015, the date of the ALJ’s decision.

                                 9
additional evidence indicated that there was more than a minimal

limitation in his ability to perform basic work activities.       The

ALJ found that plaintiff’s depression did not cause such a

limitation.

     Plaintiff does not challenge the ALJ’s determination

regarding the four functional areas.    Rather, he argues that the

ALJ improperly characterized the medical evidence and,

accordingly, that the ALJ erred in finding that his depressive

disorder did not cause more than a minimal limitation in his

ability to do basic work activities.    I disagree.   As explained

below, the ALJ’s step-two determination was based on substantial

evidence in the record.

     The record shows that, prior to August 2013, plaintiff

exhibited “[n]o unusual anxiety or evidence of depression.”

E.g., R. at 840, 868, 893.   The record notes a diagnosis of a

depressive disorder in August 2013, but no evidence of it in

January 2014.   R. at 1042, 1161.    Depression was present in March

2014, and again in August 2014, but with improvement.     R. at

1068, 1093.   In January 2015, plaintiff had difficulty

concentrating,6 and in February 2015, he was symptomatic for


     6
       As noted, plaintiff does not challenge the ALJ’s analysis
of 20 C.F.R. § 404.1520a(c)(3), under which the ALJ found that
plaintiff had “no difficulties in maintaining concentration,
persistence or pace.” Nevertheless, the court notes that the
record as a whole shows little evidence of difficulty maintaining
concentration. Thus, even if the ALJ should have found more than
“no difficult[y] in maintaining concentration,” R. at 15

                                10
depressive disorder.   R. at 1230, 1241.    But when asked at the

May 2015 hearing what conditions prevented him from working, he

mentioned only his back and right arm.     R. at 60.   There is no

indication that he sought treatment from a mental health care

provider during the time period in question; rather, he sought

care only from his primary care provider.     E.g., R. at 1230.   The

ALJ’s conclusion that plaintiff’s depressive disorder “[did] not

cause more than minimal limitation in [his] ability to perform

basic mental work activities and is therefore nonsevere” is thus

supported by substantial evidence.

     Plaintiff also argues that the ALJ’s step-three conclusion

that the depressive disorder did not meet or equal the severity

of the impairment listed at 20 C.F.R. Part 404, Subpart P,

Appendix 1, Listing 12.04, was not supported by substantial

evidence.   Plaintiff did not satisfy the listed requirements:7

     [The depression must] [r]esult[] in at least two of the
     following:
     1. Marked restriction of activities of daily living; or
     2. Marked difficulties in maintaining social functioning; or



(emphasis added), there is substantial evidence supporting that
the depression was non-severe, because even a “mild” finding
regarding inability to concentrate would not change this
conclusion. See 20 C.F.R. § 404.1520a(c)(3) (2015).
     7
       As of June 11, 2015, Listing 12.04 required either that
both Paragraphs A and B of the listing be satisfied, or that
Paragraph C be satisfied. Plaintiff appears to argue that he
satisfied both Paragraphs A and B. This court need not evaluate
whether he satisfied Paragraph A, because he did not satisfy
Paragraph B. The language quoted above is from Paragraph B.

                                11
     3. Marked difficulties in maintaining concentration,
     persistence, or pace; or
     4. Repeated episodes of decompensation, each of extended
     duration[.]

20 C.F.R. pt. 404, subpt. P, app. 1 § 12.04(B) (emphasis added).

As discussed above, plaintiff did not satisfy “at least two” of

these criteria; at most, he had some difficulties with

concentration.   Nor does plaintiff explain how his depressive

disorder “is at least equal in severity and duration to the

criteria of any listed impairment.”    Id. § 404.1526(a).   Thus,

the ALJ’s step-three analysis was supported by substantial

evidence.

     B. Residual Functional Capacity

     The ALJ determined that plaintiff had the residual

functional capacity to perform less than the full range of

sedentary work as defined in 20 C.F.R. § 404.1567(a) and

416.967(a).8   Specifically, the ALJ found that plaintiff

     can lift and/or carry up to 10 pounds occasionally and 5
     pounds frequently with his dominant right upper extremity,
     and 20 pounds occasionally, and 10 frequently with his non-
     dominant left upper extremity. The claimant can stand for
     30 minutes at a time and for 2 to 3 hours in an 8-hour day,
     walk for 15 minutes at a time and for 2 to 3 hours in an 8-

     8
       20 C.F.R. §§ 404.1567(a) and 416.967(a) define sedentary
work in the same way. Such work “involves lifting no more than
10 pounds at a time and occasionally lifting or carrying articles
like docket files, ledgers, and small tools.” Additionally,
while “a sedentary job is defined as one which involves sitting,
a certain amount of walking and standing is often necessary in
carrying out job duties. Jobs are sedentary if walking and
standing are required occasionally and other sedentary criteria
are met.”

                                12
     hour day, and stand or walk for a total of 4 hours in an 8-
     hour day. He may frequently push, pull and operate controls
     and reach overhead with his dominant upper extremity, and he
     may occasionally grasp and frequently feel and handle with
     his dominant upper extremity. The claimant may climb stairs
     and ramps with a handrail for two flights, and occasionally
     balance, stoop, and kneel. He cannot crouch, crawl, or
     climb ladders, rope or scaffolding. The claimant must avoid
     all exposure to unprotected heights and avoid concentrated
     exposure to moving machinery, pulmonary irritants, and
     temperature extremes, such that a typical office environment
     would be acceptable.

R. at 15-16.   In making this determination, the ALJ found that

questionnaires completed by two of plaintiff’s treating

physicians, Dr. Naqvi and Dr. Ashmead, were not entitled to

significant probative weight.   He also found that the opinion of

a state agency medical consultant, who found at the

reconsideration level in May 2013 that plaintiff could perform

medium exertional work activity, was not entitled to significant

probative weight.   By contrast, the ALJ found that the opinion of

the medical expert who testified at the hearing on the basis of

the record alone, John A. Pella, M.D., was entitled to

significant probative weight.   Finally, the ALJ found that

plaintiff’s “medically determinable impairments could reasonably

be expected to cause the alleged symptoms,” but that plaintiff’s

“statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely credible.”    R. at 17.

     Plaintiff argues that the record does not support the ALJ’s

decision to give less than significant probative weight to the

opinions of the treating physicians, or his finding that

                                13
plaintiff’s statements were not entirely credible.    The

Commissioner responds that the ALJ’s findings align with the

record.   As discussed below, the case must be remanded for

correct application of the treating physician rule and

reconsideration of the credibility of plaintiff’s statements.

          1. The Treating Physician Rule

     Plaintiff argues that the ALJ failed to properly consider

the opinions of his treating physicians as stated in their

Medical Source Statements.   R. at 941-44 (Medical Source

Statement of Dr. Ashmead, Dec. 23, 2014), 1132-35 (Medical Source

Statement of Dr. Naqvi, Jan. 9, 2015).   The Commissioner responds

that the ALJ was correct to assign greater probative weight to

the assessment of Dr. Pella, the physician who testified at the

hearing solely on the basis of an analysis of the record.9

     “[T]he opinion of a claimant’s treating physician as to the

nature and severity of the impairment is given controlling weight

so long as it is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in the case record.”    Greek v.

Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (quoting Burgess, 537

F.3d at 128 (internal quotation marks and brackets omitted)).


     9
       Neither party challenges the ALJ’s determination that the
opinion of the state agency medical consultant at the
reconsideration level, who found that plaintiff could perform
medium exertional work activity, was not entitled to significant
probative weight.

                                14
Such “other substantial evidence” can include “the opinions of

other medical experts.”   Id.   (quoting Halloran v. Barnhart, 362

F.3d 28, 32 (2d Cir. 2004) (per curiam)).    Thus, it is possible

for other medical experts’ contrasting opinions to limit the

weight assigned to a treating physician’s opinion.     Nevertheless,

the ALJ must “always give good reasons” for the weight assigned

to the treating physician’s opinion.    20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2) (2015).    Additionally, if the

treating physician’s opinion is not given controlling weight, the

ALJ must consider a number of factors to determine the

appropriate weight to give the opinion.10   Id. §§ 404.1527(c)(2),

416.927(c)(2).   This “‘treating physician rule’ . . . generally

requires a measure of deference to the medical opinion of a

claimant’s treating physician.”    Halloran, 362 F.3d at 32.

Therefore, “[a]n ALJ must provide ‘good reasons’ for affording

limited weight to the treating source’s opinion and more weight

to a non-treating source.”   Smith v. Berryhill, No. 17-2005-CV,

2018 WL 3202766, at *2 (2d Cir. June 29, 2018) (citing Schaal v.

Apfel, 134 F.3d 496, 505 (2d Cir. 1998); 20 C.F.R. §

404.1527(c)(2)).   In other words, if the treating physician’s


     10
       These factors include the examining relationship, the
treatment relationship, the length of the treatment relationship
and the frequency of examination, the nature and extent of the
treatment relationship, evidence in support of the medical
opinion, consistency with the record as a whole, specialty in the
medical field, and any other relevant factors. 20 C.F.R. §§
404.1527(c), 416.927(c).

                                  15
opinion is to be disregarded, the ALJ must explain why.   Snell v.

Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (“[A]dministrative

decisionmakers . . . [have an] obligation, under Schaal and §

404.1527(d)(2), to explain why a treating physician’s opinions

are not being credited.”).   Courts “do not hesitate to remand

when the Commissioner has not provided ‘good reasons’ for the

weight given” to a treating physician’s view, and remand is

appropriate when the ALJ’s opinion “do[es] not comprehensively

set forth reasons for the weight assigned to a treating

physician’s opinion.”   Halloran, 362 F.3d at 33 (emphasis added).

While a court may in some cases be able to review the record and

determine that “the substance of the treating physician rule was

not traversed,” id. at 32, such a determination is not always

possible from the record.    Particularly in a case where an ALJ’s

findings “appear[] to have exclusively relied on [a non-treating

physician’s] testimony” over the opinions of treating physicians,

a court may assign error to the ALJ’s opinion.   Bradley v.

Colvin, 110 F. Supp. 3d 429, 444 (E.D.N.Y. 2015); see Vargas v.

Sullivan, 898 F.2d 293, 295 (2d Cir. 1990) (“It is obvious that

the A.L.J. based his conclusion on the testimony of . . . his

medical adviser . . . . In thus elevating the opinion of the

medical adviser, who never had examined [the plaintiff], over

that of . . . her treating physician, the A.L.J. violated a




                                 16
general rule adopted in all, or virtually all, of the

circuits.”).   Here, the ALJ’s explanation fell short.

     The three medical opinions at issue are those of Dr.

Ashmead, plaintiff’s treating hand surgeon, who provided an

opinion related to plaintiff’s right arm and hand issues only;

Dr. Naqvi, plaintiff’s primary care provider; and Dr. Pella, a

medical expert who testified at the hearing based on a review of

the full record, without having examined the plaintiff.   All

three provided evidence related to plaintiff’s RFC.11


     11
       The weight assigned to the physicians’ opinions was
consequential for the disability determination. The ALJ’s
determination of plaintiff’s RFC matches almost exactly Dr.
Pella’s opinion expressed in the hearing. By contrast, elements
of the treating physicians’ opinions that could have led to a
disability determination were disregarded. To take one example,
Dr. Naqvi indicated that plaintiff’s symptoms and/or medications
cause him to lie down during the day. R. at 1135. At the
hearing, the ALJ asked the vocational expert, Albert Sabella,
whether a hypothetical individual with plaintiff’s age,
education, work experience, and alleged RFC could perform any
jobs in the national economy. Mr. Sabella provided two examples.
On that basis, the ALJ found at step five that there were jobs in
the national economy that plaintiff could perform, and thus that
plaintiff was not disabled. However, the ALJ also asked Mr.
Sabella whether there would be jobs available to the same
hypothetical individual if he would “be off task for an hour
during the workday . . . whether because of the need to lie down
or just inability to sit, stand and walk for more time than
that.” R. at 72. Mr. Sabella testified that in that case, there
would be no jobs available in the national economy. Because the
ALJ found that plaintiff was not disabled, he apparently
determined that the latter hypothetical situation did not apply
to plaintiff. If the ALJ had given significant probative weight
to Dr. Naqvi’s opinion, it is possible that he would have found
that hypothetical scenario applicable. To be clear, Dr. Naqvi
did not state whether plaintiff would need to be off task for an
hour every day as a result of lying down. However, because the
ALJ did not provide good reasons regarding the weight given to

                                17
     The ALJ determined that Dr. Pella’s opinion was “entitled to

significant probative weight” while the opinions of Dr. Naqvi and

Dr. Ashmead were not.   R. at 21-22.   As to both Dr. Ashmead and

Dr. Naqvi, the ALJ simply stated:

     To the extent that this opinion evidence is inconsistent
     with the residual functional capacity above, it is not
     supported by the physical and neurological examinations of
     record, the claimant’s treatment history, or his activities
     of daily living as discussed above. In light of the fact
     that this evaluation is not supported by and is not
     consistent with the record as a whole, it is not entitled to
     significant probative weight.

R. at 21-22 (citations omitted).12

     This explanation is insufficient.    An ALJ’s “conclusory

assertion” that a treating physician’s opinion is “inconsistent”

with other evidence in the record “does not constitute a good

reason to discount that opinion.”    Trankle v. Berryhill, No.

16-CV-846-FPG, 2017 WL 5988046, at *4 (W.D.N.Y. Dec. 4, 2017).      A

“cursory” discussion of treating physicians’ opinions is not

enough, particularly when, as here, the testifying physician

himself “gave entirely conclusory opinions and pointed out

nothing in the way of shortcomings with respect to the medical



Dr. Naqvi’s opinion, this court cannot determine whether the
ALJ’s determination that the hypothetical was not applicable, and
thus that plaintiff was not disabled, was supported by
substantial evidence.
     12
       By contrast, as to Dr. Pella, the ALJ wrote: “In light of
the fact that [Dr. Pella’s] evaluation is supported by and is
consistent with the record as a whole, it is entitled to
significant probative weight.” R. at 22.

                                18
evidence from the plaintiff’s treating physicians.”   Twigg v.

Comm’r of Soc. Sec., No. 3:16CV1500 (AWT), 2018 WL 855560, at *4

(D. Conn. Feb. 13, 2018) (discussing the same testifying medical

expert as in the present case); see R. at 45-57.

     Moreover, when a treating physician’s opinion is not given

controlling weight, an ALJ must consider various factors in

determining the appropriate weight to give the opinion, including

the “[l]ength of the treatment relationship and the frequency of

examination.”   20 C.F.R. §§ 404.1527(c)(2)(i), 416.927(c)(2)(i)

(2015).   The records in this case demonstrate that Dr. Naqvi had

treated plaintiff frequently since at least May 2008, and Dr.

Ashmead a number of times since at least November 2010.    R. at

436, 771.   The ALJ did not discuss these lengthy treatment

relationships in dismissing the physicians’ opinions as “not

entitled to significant probative weight.”   The regulations do

not require “slavish recitation of each and every factor where

the ALJ’s reasoning and adherence to the regulation are clear.”

Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013).    In this

case, however, “the ALJ’s reasoning and adherence to the

regulation” are not clear. “‘[A]ll of the factors cited in the

regulations’ must be considered to avoid legal error.”    Twigg,

2018 WL 855560, at *2 (quoting Schaal, 134 F.3d at 504).    This

Court cannot determine whether the ALJ properly considered the




                                19
necessary factors.13   On remand, the ALJ should determine the

proper weight to assign to the treating physicians’ opinions and,

regardless of what that weight is, provide “good reasons” as

required by the regulations.

          2. Plaintiff’s Credibility

     The ALJ found that plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms” but that plaintiff’s “statements concerning the

intensity, persistence and limiting effects of these symptoms are

not entirely credible.”   R. at 17.   The ALJ found that the

medical evidence, treatment history, and activities of daily

living did not fully support plaintiff’s alleged disability.     R.

at 17, 21.   Plaintiff argues that the ALJ’s decision was not

based on substantial evidence because the ALJ “minimiz[ed] . . .

years of medical treatment[]” and “selectively appl[ied]”




     13
        The Court expresses no view on whether the ALJ should
have given the treating physicians’ opinions “controlling
weight.” In fact, there are some discrepancies between the two
opinions. For example, Dr. Ashmead agreed with Dr. Pella that
plaintiff could occasionally lift and/or carry ten pounds on the
right side, whereas Dr. Naqvi stated plaintiff’s limit would be
less than ten pounds. R. at 51, 941, 1132. Such a discrepancy
does not eliminate the need to consider these opinions, however;
rather, “[i]t is ‘within the province of the ALJ to credit
portions of a treating physician’s report while declining to
accept other portions of the same report, where the record
contained conflicting opinions on the same medical condition.’”
Twigg, 2018 WL 855560, at *1 (quoting Pavia v. Colvin, No.
6:14-cv-06379 (MAT), 2015 WL 4644537, at *4 (W.D.N.Y. Aug. 4,
2015)).

                                 20
plaintiff’s statements.14   I find that, “as the record currently

stands,” the ALJ’s credibility determination is supported by

substantial evidence.    Mortise v. Astrue, 713 F. Supp. 2d 111,

124 (N.D.N.Y. 2010).    However, because the ALJ failed to properly

apply the treating physician rule, “the credibility evaluation is

necessarily flawed.”    Id. at 125.   That is, “[t]he ALJ’s proper

evaluation of [the treating physicians’] opinions will

necessarily impact the ALJ’s credibility analysis.”15    Id. at

124-25.   Accordingly, on remand, the ALJ must reconsider the

credibility determination in light of any revisions he makes to

the weight accorded to the medical opinions.

IV. Conclusion

     Plaintiff’s motion to reverse and remand (ECF No. 20) is

granted in part, and the Commissioner’s motion to affirm (ECF No.


     14
       Plaintiff also argues that the ALJ’s frequent description
of the results of various medical examinations as “unremarkable”
was intended solely to cast doubt onto the medical evidence.
This argument is unpersuasive. The terms “unremarkable” or “not
remarkable” appear repeatedly in the records themselves. E.g.,
R. at 466, 513, 663, 692. This court has reviewed the records
and found that where the ALJ uses the term, regardless of whether
the records use that term to describe that particular procedure
or examination, the ALJ’s usage is supported by substantial
evidence. Therefore, this argument is without merit.
     15
       For example, Dr. Pella testified that plaintiff could
stoop “occasionally,” and the ALJ adopted this benchmark in the
RFC. R. at 16, 50. By contrast, Dr. Naqvi asserted that
plaintiff can “never” stoop. R. at 1127. Plaintiff indicated
that he could not bend to put on or tie his shoes. R. at 361.
Whether the ALJ found plaintiff’s statement credible would
necessarily be impacted by the choice of which doctor’s opinion
received greater weight.

                                 21
31) is denied.   Plaintiff’s motion is granted to the extent that

this case is remanded back to the ALJ.   On remand, the

Commissioner is to properly apply the treating physician rule to

determine the appropriate weight to give the doctors’ opinions.

In addition, the Commissioner must reconsider the credibility of

plaintiff’s statements in light of any change in the weight

accorded to the medical opinions.

     So ordered this 30th day of September, 2018.



                                    /s/ RNC
                                    Robert N. Chatigny
                               United States District Judge




                                22
